Citation Nr: 0828385	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hand disorder, claimed as residuals of an injury, right 
hand.

2.  Whether there was clear ad unmistakable error in an 
October 1946 rating decision which determined that the 
veteran was not entitled to service connection for a disorder 
of the right fingers.

3.  Entitlement to service connection for coronary artery 
disease with arteriosclerotic heart disease status post 
coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1943 through December 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted the veteran's request to 
reopen a previously-denied claim for service connection for a 
right hand disorder, and denied that claim on the merits, and 
denied the service connection for coronary artery disease 
with arteriosclerotic heart disease status post coronary 
artery bypass graft.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran's July 2005 timely disagreement with the rating 
decision at issue, as well as the veteran's subsequent March 
2006 substantive appeal and April 2006 correspondence 
discussed at length the veteran's contention that the July 
2005 rating decision had failed to adjudicate a claim of 
clear and unmistakable error.  The January 2008 statement 
from the veteran's representative requesting 
"[r]econsideration" of the claim for service connection for a 
right hand injury following the RO's October 2007 rating 
decision which denied revision on the October 1946 rating 
decision on the basis of clear and unmistakable error should, 
them considering the record in the light most favorable to 
the veteran, be considered a continued disagreement with the 
denial of revision of the October 1946 rating decision on the 
basis of clear and unmistakable error.  As the veteran has 
disagreed with this determination, he is entitled to a 
statement of the case (SOC) addressing the claim that there 
was clear and unmistakable error in the October 1946 rating 
decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

In his March 2006 substantive appeal, the veteran requested a 
travel board hearing.  That request a hearing was scheduled 
in July 2008.  The veteran failed to report for the hearing.  
Therefore, his hearing request is considered withdrawn.  
38 C.F.R. § 20.703(d) (2007).  

The claim on the merits for service connection for a right 
hand disorder, and the claim for revision of the October 1946 
rating decision on that basis of clear and unmistakable 
error, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's July 1987 request to reopen a 1946 denial 
of service connection for residuals of an injury to the right 
hand was denied by a rating decision prepared in September 
1987 and issued in October 1987, and that rating decision 
became final in the absence of timely disagreement or appeal 
by the veteran.

2.  Additional medical evidence submitted since the October 
1987 denial of a request to reopen a claim on entitlement to 
service connection for a right hand disorder, claimed as 
residuals of an injury to the right hand, establishes that a 
right hand disorder has been medically diagnosed, and does 
establish a fact not established at the time of the prior 
denial of that request to reopen.

3.  The veteran's service medical records disclosed no 
evidence of any complaint or diagnosis of any cardiac 
disorder, and the veteran's post-service clinical records 
disclosed no evidence of a cardiac disorder proximate to the 
veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented 
subsequent to the October 1987 final denial of a request to 
reopen a claim of entitlement to service connection for a 
right hand disorder, claimed as residuals of an injury to 
that right hand, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2007).

2.  The veteran did not incur coronary artery disease with 
arteriosclerotic heart disease status post coronary artery 
bypass graft in service or as a result of any incident of 
service, and nor may service connection be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for a 
disorder of the right hand, claimed as residuals of an injury 
to the right hand.  The veteran also seeks service connection 
for a cardiovascular disease.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the veteran was notified of the evidence not of 
record necessary to substantiate his claim for service 
connection, and advised of the evidence he was expected to 
provide and the evidence that VA was responsible to obtain, 
by letters issued in January 2005.  The veteran's responses 
to these letters establish that he understood his 
responsibility and VA's responsibility to obtain evidence and 
establish that he understood what types of evidence he might 
provide to meet the criteria for service connection for a 
cardiovascular disease.  

Given the content of the correspondence from the veteran, the 
veteran's responses establish that he had a full and fair 
opportunity to submit or identify any evidence which might be 
relevant to his claim for service connection for a 
cardiovascular disorder.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (VCAA notice errors presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication; to overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law).  The duty to notify the 
veteran as to the claim for service connection for coronary 
artery disease with arteriosclerotic heart disease status 
post coronary artery bypass graft has been met; to the extent 
that there may have been any defect in the notices to the 
veteran, the burden of prejudicial error has been overcome by 
the evidence of the veteran's demonstrated actual knowledge 
of the evidence needed.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the RO has 
granted the veteran's request to reopen the claim for service 
connection for residuals of an injury to the right hand, and 
the Board has agreed with and affirmed that determination.  
Therefore, as the veteran's request to reopen has been 
granted, further discussion of VA's duty to notify as to the 
request to reopen is moot.

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the service medical records are devoid of any 
evidence that a cardiovascular disorder was present during 
service, and nor does the veteran alleged that a 
cardiovascular disorder was present during his service.  The 
veteran's June and 2004 statement indicates only that he is 
seeking service connection for a cardiovascular disorder, but 
does not allege that the disorder was manifested during 
service or proximate to service or that any provider advised 
him that he is heart disease was due to his service or might 
be related to his service.  Under the circumstances, cents 
there is no evidence indicating that any of the veteran's 
current cardiovascular disorders may be associated with his 
military service, VA need not conduct an additional 
examination because the information and evidence of record, 
as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.  As service and post-service 
medical records provide evidence against this claim, 
indicating no connection between service and the claimed 
disorder, an additional compensation examination as to this 
issue would serve no useful purpose.  For these reasons, a 
medical examination or opinion as to these matters is not 
necessary for an adequate decision.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
either claim addressed in the decision below.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1.  Request to reopen claim for service connection for 
residuals of right hand injury

Because the veteran did not submit a Notice of Disagreement 
(NOD) following the October 1987 notice of the September 1987 
rating decision, that rating decision became final, based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that you and material evidence 
has been presented, the board must independently review the 
evidence to determine whether it has jurisdiction.  Id.

In this case, in October 1946, the RO denied service 
connection for a disorder of the right hand, claimed as 
residuals of an injury to the right hand, on the basis that 
there was no evidence of a right hand disorder at the time of 
the veteran's most recent examination, the service separation 
examination conducted in December 1945.  At the time on the 
1987 determination, the veteran submitted to no additional 
evidence regarding an injury to the right hand in service.  

The veteran's assertions that he incurred an injury to the 
right hand under combat conditions and that he had had 
chronic, although intermittent, residuals of that injury for 
many years, is competent evidence, since the veteran is 
competent to state what occurred during service and to 
provide his observations that he had pain at the site of the 
injury chronically after the injury was incurred.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The veteran's 
personal statements as to a recurrence of an injury and 
observations of chronic residuals must be accepted as 
credible for purposes of determining whether new and material 
evidence has been submitted to reopen the claim.  

In addition, as the RO noted, evidence obtained since the 
1987 denial of the request to reopen establishes that the 
veteran has been treated for a disorder of the right hand.  
The Board agrees with the RO's determination that the veteran 
has submitted new and material evidence to reopen the claim.  
38 C.F.R. § 3.156.  

However, as noted in the Remand appended to this decision, 
there are outstanding VA clinical records identified by the 
veteran which may be relevant and which have not been 
obtained.  Moreover, as further discussed in the Remand, 
below, the January 2006 VA medical opinion appears to be 
based, in part, on an interpretation of that medical evidence 
of record which is not supported by the facts.  Therefore, it 
is the Board's opinion that further development of the claim 
is required before the reopened claim may be addressed on the 
merits.

2.  Claim for service connection for coronary artery disease

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).

In this case, the veteran's service medical records disclose 
no notation that the veteran complained of or was treated for 
any cardiac or cardiovascular disorder in service.  The 
veteran's cardiovascular system was described as normal on 
the December 1945 separation examination.  His blood pressure 
at that time was reported as 132/84.  The veteran did not 
seek service connection for, or report, any cardiovascular 
disorder in 1946, when he submitted a claim for service 
connection.

In his June 2004 claim, the veteran did not state that he 
incurred any cardiac or cardiovascular disorder in service, 
although he is notation that he had undergone cardiac bypass 
surgery was interpreted as a claim for service connection for 
a cardiac disorder.  The veteran's October 2004 statement 
does not allege that the veteran believes his current 
cardiovascular disorder he is the result of any disease or 
injury incurred in service.  The veteran has not alleged that 
he manifested or complained of a cardiac or cardiovascular 
disorder proximate to the service or chronically and 
continuously following his service.  The veteran has not 
alleged that any provider advised him that he has a current 
cardiac or cardiovascular disorder that he is etiologically 
related to his service.

The veteran has submitted private clinical evidence from 
letter were in hospital which reflects that, by 1980, the 
veteran had a "long history" of angina pectoris.  This record 
reflects that the veteran underwent cardiac catheterization 
five years earlier, that is, in about 1975.  However, these 
records reflect that approximately 30 years elapsed between 
the veteran's discharge in 1945 and his clinical treatment 
for cardiovascular disorders in 1975.  Therefore, since these 
conical records do not establish or suggest that the 
veteran's cardiovascular disorders were related to his 
service or had been present for nearly 30 years at the time 
of the veteran's treatment in 1975, these clinical records 
are unfavorable to the veteran's claim.

The veteran also submitted records of May 1989 private 
clinical treatment of cardiovascular disorders.  These 
records described the veteran's family history of 
cardiovascular disorders, and noted that the veteran 
sustained shrapnel to the right hand while serving in World 
War II, but do not include any notation which suggests a link 
between the veteran's military service and the cardiovascular 
disorders being treated.

The veteran has not submitted any lay or medical evidence 
that supports his claim.  The only medical evidence of record 
that appears relevant to the claim is essentially unfavorable 
to the claim.  The preponderance of the evidence is against 
the claim.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim for service connection for coronary 
artery disease with arteriosclerotic heart disease, status 
post coronary artery bypass graft, must be denied.  


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a right hand 
disorder, claimed as residuals, injury, a right hand, that 
claim is reopened; the appeal is granted to this extent only.

The appeal for service connection for coronary artery disease 
with arteriosclerotic heart disease, status post coronary 
artery bypass graft, is denied.


REMAND

The veteran has alleged that he had pain in his right hand 
chronically and continuously, although intermittently, 
following and in the-service injury to the right hand.  The 
veteran must be advised of the types of evidence he may 
submit to support his assertions in this regard, including 
employment clinical records, examinations or reports of 
history for employment, insurance, or education examination 
purposes, private or VA clinical records prior to 1988, 
statements from fellow employees or supervisors or others who 
may have observed that veteran in an occupational capacity, 
among other types of records.  

The veteran has clearly alleged that he was treated for a 
right hand disorder by VA in 1988.  The VA clinical records 
of 1990 treatment provided for the veteran's right hand 
reference the 1988 VA treatment records, but none of the 1988 
treatment records are associated with the claims file.  

The April 2005 response to the request for the 1988 and 1990 
treatment records reflects that only electronic records were 
furnished and that if additional records are required, the 
Saginaw VA Medical Center should be contacted.  It is the 
Board's opinion that the Saginaw VA medical Center should be 
contacted directly and asked to provide any electronic or 
hand written inpatient or outpatient treatment records for 
the veteran.  If no records pertaining to the veteran prior 
to 1990, electronic or handwritten, can be located, a 
statement establishing that a search was undertaken but that 
no records were located should be obtained for that record. 

The Board also notes that the unfavorable VA medical opinion 
rendered in January 2006 was partly based on the physician's 
determination that the veteran's gout and Parkinson's 
syndrome were of long standing and were present prior to the 
veteran's 1988 and 1990 treatment for a right hand disorder.  
However, the 1990 through 2002 VA treatment records make it 
clear that neither gout nor Parkinson's syndrome were 
diagnosed prior to 2004.  Because of this discrepancy between 
the facts discussed by the VA examiner in the January 2006 
opinion and the facts of record, further development of the 
medical opinion is required.

The veteran's communications, liberally interpreted and 
construed, constitute timely disagreement with the rating 
decisions which failed to address a claim that there are was 
clear and unmistakable error in the October 1946 Reading 
decision and which determined that there was no clear and 
unmistakable error in the October 1946 decision.  As the 
veteran has disagreed with these determinations, he is 
entitled to a statement of the case (SOC) addressing his 
contention that there was clear and unmistakable error in the 
1946 rating decision.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the veteran with notice of VA's 
duties to notify him and assist him in the 
development of the reopened claim for service 
connection for a right hand disorder.  Provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to 
establishing entitlement to service 
connection-e.g., photographs proximate to 
service showing the injury or residual scar, 
letters written to family members at the time 
of the injury, competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, employment medical 
examinations, job applications, job 
application rejections, and any other evidence 
showing that a disorder of the right hand or 
residuals of an injury to the right hand were 
present proximate to service.  The veteran 
should again be afforded notice as required 
under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Request any and all records of the 
veteran's clinical care for a right hand 
disorder at the Saginaw, Michigan VA Medical 
Center.  Specify that handwritten records, as 
well as any electronic records, and any 
records preserved in any medium, to include 
microfiche, are requested.  Ask for inpatient 
and outpatient clinical records, especially 
records for the period from 1988 to 1990.  
Request that, if a search is conducted but no 
records are located, a written statement 
describing the records sought and the 
unavailability of the records be provided.  

In addition, a request should be made for any 
additional handwritten or other non-electronic 
records pertaining to treatment of the 
veteran's right hand in 1990 and after 1990, 
if there was any additional treatment of the 
veteran's right hand after the surgery.  The 
veteran should be asked to identify locations 
and dates of treatment of the right hand after 
1990, if he is able to provide such 
information.

3.  Afford the veteran VA examination.  The 
claims folder and a copy of this Remand must 
be sent to the examiner for review.  The 
examiner should review the service medical 
records, review 1988-1990 VA clinical records 
of surgical treatment of a right hand 
disorder, the report of January 2006 VA 
medical opinion, private medical statements 
dated in 2004, and the veteran's allegations 
as to right hand injury, among other relevant 
items.  The examiner should summarize the 
medical history  

The examiner is requested to render an opinion 
as to whether it is as likely as not that the 
veteran has any current residuals of a right 
hand injury which the veteran alleges was 
incurred in service.  All opinions expressed 
must be supported by complete rationale.

4.  Issue an SOC addressing the veteran's 
claim that there was clear and unmistakable 
error in an October 1946 rating decision.  If 
the veteran wishes to pursue this appeal, 
conduct any necessary development.  Advise the 
veteran of the date on which the time allowed 
for perfecting a timely substantive appeal of 
this claim expires.  If the veteran perfects 
his appeal by submitting a timely and adequate 
substantive appeal, then return the claim to 
the Board for the purpose of appellate 
disposition, if the claim remains denied.

5.  Upon completion of all requested 
development, each claim on appeal should be 
adjudicated or readjudicated.  If any benefit 
sought on appeal remains denied, the veteran 
and his attorney should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


